UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4419


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER HAROLD GOINS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (7:10-cr-00107-FL-1)


Submitted:   April 18, 2012                 Decided:   May 8, 2012


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Christopher Harold Goins, Jr., appeals the 240-month

sentence imposed following his conviction of one count of being

a convicted felon in possession of a firearm, in violation of 18

U.S.C. § 922(g) (2006), and one count of possession of a stolen

firearm, in violation of 18 U.S.C. § 922(j) (2006).                              On appeal,

Goins argues that the district court’s upward departure resulted

in    a   substantively        unreasonable        sentence.         He    also     seeks   a

remand for correction of the written judgment to reflect the

district court’s oral pronouncement of his sentence.                                Although

we affirm Goins’s sentence, we remand for the district court to

correct the written judgment.

                We review a sentence imposed by a district court under

a    deferential       abuse    of    discretion     standard.        Gall        v.   United

States, 552 U.S. 38, 46 (2007); United States v. Lynn, 592 F.3d

572, 578-79 (4th Cir. 2010) (abuse of discretion standard of

review applicable when defendant properly preserves a claim of

sentencing error in district court “[b]y drawing arguments from

§ 3553     for     a       sentence    different      than     the        one     ultimately

imposed”).             A    sentence     is       reviewed   for      procedural          and

substantive reasonableness.              Gall, 552 U.S. at 51.                  In reviewing

a variance sentence for substantive reasonableness, we assess

“whether the District Judge abused his discretion in determining

that      the    § 3553(a)       factors      supported        [the       sentence]      and

                                              2
justified a substantial deviation from the Guidelines range.”

Id. at 56.      In doing so, we must “take into account the totality

of the circumstances, including [the] extent of any variance

from the Guideline range.”          Id. at 51.

              Goins    argues    that     the   district       court    abused       its

discretion in granting the Government’s motion for an upward

departure based on the Guidelines’ underrepresentation of his

criminal history where his sentence was already enhanced based

on the application of the Armed Career Criminal Act (“ACCA”), 18

U.S.C. § 924(e)        (2006).      We    disagree.      The     district     court’s

decision to depart upward “reflects a thorough individualized

assessment of [Appellant’s] situation, in light of the § 3553(a)

factors.”       United States v. Rivera-Santana, 668 F.3d 95, 106

(4th Cir. 2012).           The court thoroughly explained that Goins’s

history    of    violent    behavior     and    recidivism     and     the    need   to

protect the public and promote respect for the law warranted a

240-month sentence.         Accordingly, we conclude that the court did

not   abuse     its   discretion    by    departing     upward    to    a    240-month

sentence.

              Although     we   affirm   Goins’s    sentence,      we   remand       for

correction of the written judgment.              At sentencing, the district

court     ordered      that     Goins’s       federal    sentence       be      served

concurrently with any not-yet-imposed state sentence involving

the same firearm.           See Setser v. United States, No. 10-7387,

                                          3
2012    WL   1019970,       at    *3    (U.S.       Mar.       28,    2012)   (permitting        a

district      court        to     order    that        the        federal      sentence        run

consecutively        or    concurrently         with       a    future    state      sentence).

The amended written judgment, however, orders that the sentence

run concurrently with “any state sentencing the defendant is now

serving.”       Where there is a conflict between a district court’s

written judgment and its oral pronouncement of the sentence, the

oral sentence controls.                United States v. Osborne, 345 F.3d 281,

283 n.1 (4th Cir. 2003) (citing United States v. Morse, 344 F.2d

27, 30 n.1 (4th Cir. 1965)).                 The remedy for such a conflict is

to remand to the district court with instructions to correct the

written judgment to conform to the oral sentence.                                   Morse, 344

F.2d at 30-31 & n.1.              We reject the Government’s suggestion that

the discrepancy between the oral prouncement of sentence and the

written judgment is harmless.

              For the foregoing reasons, we affirm Goins’s sentence

but remand with instructions to correct the written judgment to

reflect      the    district       court’s      oral           pronouncement        of    Goins’s

sentence.       We dispense with oral argument because the facts and

legal    contentions        are     adequately         presented         in   the        materials

before    the      court    and    argument         would       not    aid    the    decisional

process.

                                                                      AFFIRMED AND REMANDED



                                                4